Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of
February 22, 2008, is by and among NOVA BIOFUELS SENECA, LLC, a Delaware limited
liability company (“Borrower”), each of the Lenders party hereto, WESTLB AG, NEW
YORK BRANCH, as administrative agent for the Lenders, WESTLB AG, NEW YORK
BRANCH, as collateral agent for the Senior Secured Parties, and STERLING BANK, a
Texas banking corporation, as accounts bank.

 

PREAMBLE

 

WHEREAS, the Parties have entered into that certain Credit Agreement dated as of
December 26, 2007 (as amended, the “Credit Agreement”); and

 

WHEREAS, the Parties wish to amend certain of the terms in the Credit Agreement;

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises herein contained, and
intending to be legally bound hereby, the Parties hereby agree as follows:

 


1.                                      DEFINITIONS AND INTERPRETATION


 

Unless otherwise expressly set forth herein, capitalized terms used in this
Agreement shall have the meaning set forth in the Credit Agreement.

 


2.                                      AMENDMENTS

 

2.1           Reimbursement of Excess Equity Contributions

 


2.1.1                        SECTION 2.01(B) – (CONSTRUCTION LOANS) OF THE
CREDIT AGREEMENT IS HEREBY REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 


“(B) PROCEEDS OF EACH CONSTRUCTION LOAN SHALL BE DEPOSITED INTO THE CONSTRUCTION
ACCOUNT AND USED SOLELY FOR THE PAYMENT OF PROJECT COSTS, EXCEPT TO THE EXTENT
THAT PROCEEDS OF SUCH CONSTRUCTION LOAN:


 


(I)            ARE APPLIED DIRECTLY TO DEBT SERVICE;


 


(II)           ARE OTHERWISE APPLIED IN ACCORDANCE WITH
SECTION 2.05(E)(I) (FUNDING OF THE LOANS); AND/OR


 


(III)          ARE TRANSFERRED TO THE SPONSOR (OR AS OTHERWISE SPECIFIED IN THE
APPLICABLE FUNDING NOTICE) IN AN AMOUNT UP TO THE DIFFERENCE BETWEEN (X) THE
AGGREGATE TOTAL AMOUNT OF ALL EQUITY CONTRIBUTED BY THE SPONSOR TO THE BORROWER
AND APPLIED TOWARDS PROJECT COSTS, AS CONFIRMED BY THE INDEPENDENT ENGINEER IN
AN INDEPENDENT


 

--------------------------------------------------------------------------------



 


ENGINEER’S CERTIFICATE, MINUS (Y) THE REQUIRED EQUITY CONTRIBUTION (ANY SUCH
AMOUNT, A “SPONSOR EQUITY REIMBURSEMENT”);


 


AND IN ALL SUCH CASES, CONSTRUCTION LOAN PROCEEDS SHALL BE APPLIED SOLELY IN
ACCORDANCE WITH THIS AGREEMENT.”


 


2.1.2                        SECTION 7.01(G)(I) (AFFIRMATIVE COVENANTS – USE OF
PROCEEDS AND CASH FLOW) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE
FOLLOWING AT THE END OF THE FIRST SENTENCE THEREOF:

“OR FOR SPONSOR EQUITY REIMBURSEMENT.”


 


2.1.3                        THE FIRST SENTENCE OF SECTION 7.02(R) (NEGATIVE
COVENANTS – RESTRICTED PAYMENTS) OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN
ITS ENTIRETY WITH THE FOLLOWING (NEW TEXT BOLD AND UNDERLINED):

 


“(R) RESTRICTED PAYMENTS. EXCEPT AS OTHERWISE PERMITTED UNDER
SECTION 2.05(E) (FUNDING OF LOANS) AND SECTION 2.01(B) (CONSTRUCTION LOANS) THE
BORROWER SHALL NOT MAKE ANY RESTRICTED PAYMENTS UNLESS EACH OF THE CONDITIONS
SET FORTH BELOW HAS BEEN SATISFIED:”


 


2.1.4                        SECTION 8.03(A)(I) (CONSTRUCTION ACCOUNT) OF THE
CREDIT AGREEMENT IS HEREBY REPLACED IN ITS ENTIRETY WITH THE FOLLOWING (NEW TEXT
IN BOLD UNDERLINE):

“ALL PROCEEDS OF THE CONSTRUCTION LOANS (EXCEPT FOR ANY SPONSOR EQUITY
REIMBURSEMENT, PROCEEDS OF FUNDINGS APPLIED DIRECTLY TO THE PAYMENT OF DEBT
SERVICE OR AS OTHERWISE APPLIED ON THE CONVERSION DATE IN ACCORDANCE WITH
SECTION 2.05(E) (FUNDING OF LOANS));”

 


2.1.5                        SECTION 8.12(A) – (SPONSOR SUPPORT ACCOUNT) OF THE
CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING TEXT FOLLOWING THE
PHRASE “OTHER THAN THE LOANS”:

 


“(WITH THE EXCEPTION OF ANY SPONSOR EQUITY REIMBURSEMENT DEPOSITED DIRECTLY INTO
THE SPONSOR SUPPORT ACCOUNT)”


 


2.1.6                        EXHIBIT A (DEFINITIONS) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING DEFINITION IN ALPHABETICAL ORDER:

 


““SPONSOR EQUITY REIMBURSEMENT” HAS THE MEANING PROVIDED IN
SECTION 2.01(B) (CONSTRUCTION LOANS).”


 


2.1.7                        EXHIBIT A (DEFINITIONS) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION “REQUIRED EQUITY CONTRIBUTION” IN ITS
ENTIRETY AND REPLACING IT WITH THE BELOW:


 


““REQUIRED EQUITY CONTRIBUTION” MEANS THE EQUITY CONTRIBUTIONS TO BE MADE TO THE
BORROWER ON OR BEFORE THE CLOSING DATE FOR PROJECT COSTS IN


 


2

--------------------------------------------------------------------------------



 


THE AGGREGATE TOTAL AMOUNT OF FORTY-TWO MILLION, EIGHT HUNDRED FIFTY-ONE
THOUSAND, EIGHT HUNDRED EIGHTY-TWO DOLLARS ($42,851,882); PROVIDED THAT ANY
AMOUNT DEPOSITED BY THE BORROWER INTO THE CONSTRUCTION ACCOUNT ON THE CLOSING
DATE FROM ITS PRE-CLOSING FUNDS FOR PAYMENT OF PROJECT COSTS SHALL BE DEEMED TO
BE AN EQUITY CONTRIBUTION.”


 

2.2           ConAgra Consent Agreement

 


2.2.1                        SECTION 6.01(B)(II) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY INSERTING THE FOLLOWING AT THE END THEREOF:

“(EXCEPT THE BIODIESEL MARKETING AGREEMENT)”


 


2.2.2                        THE FOLLOWING IS HEREBY ADDED AS SECTION 7.01(X) OF
THE CREDIT AGREEMENT:

“(X)          BIODIESEL MARKETING AGREEMENT CONSENT AND OPINION.  WITHIN TWENTY
(20) DAYS FOLLOWING THE CLOSING DATE, THE BORROWER SHALL CAUSE TO BE DELIVERED
TO THE ADMINISTRATIVE AGENT (I) A FULLY EXECUTED CONSENT, IN FORM AND SUBSTANCE
SUBSTANTIALLY IDENTICAL TO SCHEDULE 7.01(X)(I) (OR WITH SUCH CHANGES THERETO
ACCEPTED BY THE ADMINISTRATIVE AGENT), WITH RESPECT TO THE BIODIESEL MARKETING
AGREEMENT AND (II) A FIRST AMENDMENT TO BIODIESEL MARKETING AGREEMENT, IN FORM
AND SUBSTANCE SUBSTANTIALLY IDENTICAL TO SCHEDULE 7.01(X)(II) (OR WITH SUCH
CHANGES THERETO ACCEPTED BY THE ADMINISTRATIVE AGENT), TOGETHER WITH AN OPINION
COVERING CUSTOMARY MATTERS REGARDING THE DUE AUTHORIZATION AND VALID EXECUTION
OF SUCH CONSENT AND FIRST AMENDMENT TO BIODIESEL MARKETING AGREEMENT BY THE
BORROWER, AND THE ENFORCEABILITY OF SUCH CONSENT AGAINST THE BORROWER AND THE
BIODIESEL MARKETER, FROM LEGAL COUNSEL, AND IN FORM AND SUBSTANCE, REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.”

 


2.2.3                        ANNEX A TO THIS AGREEMENT IS HEREBY ATTACHED TO THE
CREDIT AGREEMENT AS SCHEDULE 7.01(X)(I).

 


2.2.4                        ANNEX B TO THIS AGREEMENT IS HEREBY ATTACHED TO THE
CREDIT AGREEMENT AS SCHEDULE 7.01(X)(II).

 

2.3           Cash Collateral for Letters of Credit

 


2.3.1                        SECTION 2.07(C) (TERMINATION OR REDUCTION OF
COMMITMENTS) IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED AS FOLLOWS (NEW TEXT
BOLD AND UNDERLINED):


 

“(c)         If the Conversion Date does not occur on or before the Conversion
Date Certain, all Working Capital Loan Commitments (other than the obligations
to participate in the Issuing Bank’s liability under any Letter of Credit
pursuant to Section 2.08(c) (Letters of Credit)) shall be

 

3

--------------------------------------------------------------------------------


 

automatically and permanently terminated on the Conversion Date Certain.”

 


2.3.2                        SECTION 2.07(F) (TERMINATION OR REDUCTION OF
COMMITMENTS) IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED AS FOLLOWS (NEW TEXT
BOLD AND UNDERLINED):


 

“(f)          Any Working Capital Loan Commitments (other than the obligations
to participate in the Issuing Bank’s liability under any Letter of Credit
pursuant to Section 2.08(c) (Letters of Credit)) shall be automatically and
permanently terminated in full and the Borrower shall be required to deposit in
the LC Cash Collateral Sub-Account the Aggregate Maximum Available Amounts under
all issued and outstanding Letters of Credit on the Working Capital Maturity
Date.”

 


2.3.3                        SECTION 3.03(C) – (REPAYMENT OF WORKING CAPITAL
LOAN FUNDINGS) IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING
(NEW TEXT BOLD AND UNDERLINED; DELETED TEXT STRUCK-THROUGH):


 

“(c)         If the Conversion Date does not occur on or prior to the Conversion
Date Certain, then on the Conversion Date Certain, (i) each outstanding Working
Capital Loan shall automatically and without further action become due and
payable, (ii) all amounts in any Project Accounts shall be promptly applied to
the Obligations then outstanding in accordance with Section 9.04 (Application of
Proceeds), and (iii) the Borrower shall pay all accrued interest on and repay
the entire remaining principal amount of all outstanding Working Capital Loans
to the Administrative Agent, for the pro rata account of the Lenders (based on
their respective Working Capital Loan Commitment Percentages and (iv) the
Borrower shall be required to deposit in the LC Cash Collateral Sub-Account the
aggregate Maximum Available Amounts under all issued and outstanding Letters of
Credit.”

 


2.3.4                        SECTION 3.10(C) (MANDATORY PREPAYMENT) IS HEREBY
DELETED IN ITS ENTIRETY AND REPLACED AS FOLLOWS (NEW TEXT BOLD AND UNDERLINED):


 

“(c)         The Borrower shall be required to prepay the Working Capital Loans
if a Borrowing Base Certificate demonstrates that the then-outstanding principal
amount of the Working Capital Loans plus the aggregate Maximum Available Amounts
under the then-outstanding Letters of Credit exceeds the then-effective Working
Capital Commitment or the Working Capital Loan Available Amount, within three
(3) Business Days following the delivery of such Borrowing Base Certificate, in
the amount of such excess.”

 


2.3.5                        SECTIONS 9.02 AND 9.03 OF THE CREDIT AGREEMENT ARE
HEREBY DELETED IN THEIR ENTIRETY AND REPLACED AS FOLLOWS (NEW TEXT BOLD AND
UNDERLINED):

 

4

--------------------------------------------------------------------------------


 

“Section 9.02         Action Upon Bankruptcy.  If any Event of Default described
in Section 9.01(i) (Events of Default – Bankruptcy, Insolvency) occurs with
respect to the Borrower, any outstanding Construction Loan Commitments, Term
Loan Commitments or Working Capital Loan Commitments (other than the obligations
to participate in the Issuing Bank’s liability under any Letter of Credit
pursuant to Section 2.08(c) (Letters of Credit)) (if not theretofore terminated)
shall automatically terminate.  The outstanding principal amount of the
outstanding Loans and all other Obligations shall automatically be and become
immediately due and payable, and the Borrower shall be required to immediately
deposit in the LC Cash Collateral Sub-Account the aggregate Maximum Available
Amounts under all issued and outstanding Letters of Credit, without notice,
demand or further act of the Administrative Agent, the Collateral Agent or any
other Senior Secured Party.

 

Section 9.03           Action Upon Other Event of Default.  (a)  If any other
Event of Default occurs and is continuing for any reason, whether voluntary or
involuntary, and is continuing, the Administrative Agent may, or upon the
direction of the Required Lenders shall, by written notice to the Borrower,
declare all or any portion of the outstanding principal amount of the Loans and
other Obligations to be due and payable and/or any outstanding Construction Loan
Commitments, Term Loan Commitments or Working Capital Loan Commitments (other
than the obligations to participate in the Issuing Bank’s liability under any
Letter of Credit pursuant to Section 2.08(c) (Letters of Credit)) (if not
theretofore terminated) to be terminated, and/or the aggregate Maximum Available
Amounts under all issued and outstanding Letters of Credit to be deposited into
the LC Cash Collateral Sub-Account, whereupon the full unpaid amount of such
Loans and other Obligations that has been declared due and payable shall be and
become immediately due and payable and the aggregate Maximum Available Amounts
under all issued and outstanding Letters of Credit shall be deposited into the
LC Cash Collateral Sub-Account, without further notice, demand or presentment
and/or, as the case may be, any outstanding Construction Loan Commitments, or
Term Loan Commitments or Working Capital Loan Commitments (other than the
obligations to participate in the Issuing Bank’s liability under any Letter of
Credit pursuant to Section 2.09(c) (Letters of Credit)) shall terminate.  During
the continuance of an Event of Default, the Administrative Agent may, or upon
the direction of the Required Lenders shall, instruct the Collateral Agent to
exercise any or all remedies provided for under this Agreement or the other
Financing Documents.”

 


2.3.6                        SECTION 9.04(D) (DEFAULT AND ENFORCEMENT –
APPLICATION OF PROCEEDS) OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN ITS
ENTIRETY WITH THE FOLLOWING (NEW TEXT BOLD AND UNDERLINED):


 


5

--------------------------------------------------------------------------------



 

“(d)         fourth, to the principal amount of the Loans (including for
purposes of cash collateralization of the full amount of any outstanding Letters
of Credit, which shall be treated as principal under this priority fourth) and
any Primary Swap Obligations payable by the Borrower to the Lenders and Interest
Rate Protection Providers, ratably among the Lenders, the Issuing Bank (with
respect to full cash collateralization of outstanding Letters of Credit) and the
Interest Rate Protection Providers in proportion to the respective amounts
described in this clause fourth held by them; and”


 


2.3.7                        SECTION 8.06(A) (WORKING CAPITAL RESERVE ACCOUNT)
OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN ITS ENTIRETY WITH THE FOLLOWING
(NEW TEXT BOLD AND UNDERLINED):


 

“Section 8.06  Working Capital Reserve Account.  (a) Funds shall be deposited
into the Working Capital Reserve Account in accordance with
Section 8.04(b)(vi) (Revenue Account), Section 3.09(d)(ii)(B) and (C) (Optional
Prepayments) and Section 3.10(e) (Mandatory Prepayments).  Amounts deposited
into the Working Capital Reserve Account pursuant to
Section 2.07(f) (Termination or Reduction of Commitments),
Section 3.03(c) (Repayment of Working Capital Loan Fundings), priority second of
Section 3.09(d)(ii) (Optional Prepayment), and priority third of
Section 3.10(e) (Mandatory Prepayment), Section 9.02 (Action Upon Bankruptcy),
Section 9.03 (Action Upon Other Event of Default) and priority fourth of
Section 9.04(d) (Default and Enforcement – Application of Proceeds) shall be
deposited into the LC Cash Collateral Sub-Account.”

 

2.4           Commitment Fee

 


2.4.1                        SECTION 3.13(A) – (FEES) OF THE CREDIT AGREEMENT IS
HEREBY REPLACED IN ITS ENTIRETY WITH THE FOLLOWING (NEW TEXT BOLD AND
UNDERLINED):


 

                “Section 3.13  Fees.  (a)  From and including the date hereof
until the Final Maturity Date, the Borrower agrees to pay to the Administrative
Agent, for the account of the Lenders, on the Closing Date and thereafter on
each Quarterly Payment Date, a commitment fee (a “Commitment Fee”) equal to
one-half of one percent (0.50%) per annum on the average daily amount by which
(i) the Aggregate Construction Loan Commitment exceeds the aggregate outstanding
principal amount of Construction Loans and (ii) the Aggregate Working Capital
Loan Commitment exceeds the sum of (x) the aggregate outstanding principal
amount of Working Capital Loans plus (y) the Maximum Available Amounts of all
outstanding Letters of Credit, in each case, during the calendar quarter or
portion thereof then ended; provided that the Commitment Fee payable on the
Closing Date shall only include such amounts accrued during the period
commencing on the date hereof and ending January 31, 2008.  All Commitment Fees
shall be computed

 

6

--------------------------------------------------------------------------------


 

on the basis of the actual number of days elapsed in a year of 365 or 366 days,
as pro-rated for any partial quarter, as applicable.

 


3.                                      MISCELLANEOUS


 

3.1           Counterparts

 

This Agreement may be executed in two or more original copies and each such copy
may be executed by each of the Parties in separate counterpart, each of which
copies when executed and delivered by the Parties shall constitute an original,
but all of which shall together constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or portable document format (“PDF”) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

3.2           Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, United States of America, without reference to
conflicts of laws (other than Section 5-1401 of the New York General Obligations
Law).

 

3.3           Limited Purpose; Effect on Credit Agreement

 


3.3.1        EXCEPT AS EXPRESSLY AMENDED HEREBY OR OTHERWISE PROVIDED HEREIN,
(A) ALL OF THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AND ALL OTHER
FINANCING DOCUMENTS REMAIN IN FULL FORCE AND EFFECT, AND NONE OF SUCH TERMS AND
CONDITIONS ARE, OR SHALL BE CONSTRUED AS, OTHERWISE AMENDED OR MODIFIED, AND
(B) NOTHING IN THIS AGREEMENT SHALL CONSTITUTE A WAIVER BY THE LENDERS OF ANY
DEFAULT OR EVENT OF DEFAULT, OR SHALL CONSTITUTE A WAIVER BY THE LENDERS OF ANY
RIGHT, POWER OR REMEDY AVAILABLE TO THE LENDERS OR THE OTHER SENIOR SECURED
PARTIES UNDER THE FINANCING DOCUMENTS, WHETHER ANY SUCH DEFAULTS, RIGHTS, POWERS
OR REMEDIES PRESENTLY EXIST OR ARISE IN THE FUTURE.


 


3.3.2        THE CREDIT AGREEMENT SHALL, TOGETHER WITH THE AMENDMENTS SET FORTH
HEREIN, BE READ AND CONSTRUED AS A SINGLE AGREEMENT.  ALL REFERENCES IN THE
CREDIT AGREEMENT AND ANY RELATED DOCUMENTS, INSTRUMENTS AND AGREEMENTS SHALL
HEREAFTER REFER TO THE CREDIT AGREEMENT, AS AMENDED HEREBY.


 

3.4           Effectiveness

 

This Agreement shall become effective, as of the date first written above, upon
the execution of this Agreement by each of the parties hereto.

 

3.5           Authority, Etc.

 

The execution and delivery by the Borrower of this Agreement and the performance
by the Borrower of all of its agreements and obligations under the Credit
Agreement as amended hereby are within its organizational authority and have
been duly authorized by all necessary organizational action on the part of, and
have been duly and validly executed by, the Borrower. 

 

7

--------------------------------------------------------------------------------


 

Except as otherwise addressed in this Agreement, the Borrower represents and
warrants that, upon the effectiveness of this Agreement, no Default or Event of
Default has occurred and is continuing as of the date hereof.

 

[The remainder of this page is intentionally blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed and delivered this First Amendment
to Credit Agreement as of the date first above written.

 

 

 

NOVA BIOFUELS SENECA, LLC,

 

as Borrower

 

 

 

By:

/s/ David G. Gullickson

 

 

Name: David G. Gullickson

 

 

Title:   Vice President & Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

WESTLB AG, NEW YORK BRANCH,

 

as Lender

 

 

 

By:

/s/ Jennifer King

 

 

Name:  Jennifer King

 

 

Title:    Director

 

 

 

 

 

 

 

By:

/s/ Paul Vastola

 

 

Name:  Paul Vastola

 

 

Title:    Director

 

 

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

By:

 /s/ Jennifer King

 

 

Name:  Jennifer King

 

 

Title:    Director

 

 

 

 

 

 

 

By:

/s/ Paul Vastola

 

 

Name:  Paul Vastola

 

 

Title:    Director

 

 

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

 

By:

/s/ Jennifer King

 

 

Name:  Jennifer King

 

 

Title:    Director

 

 

 

 

 

 

 

By:

/s/ Paul Vastola

 

 

Name:  Paul Vastola

 

 

Title:   Director

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Issuing Bank

 

 

 

 

By:

/s/ Jennifer King

 

 

Name:  Jennifer King

 

 

Title:    Director

 

 

 

 

By:

 /s/ Paul Vastola

 

 

Name:  Paul Vastola

 

 

Title:   Director

 

--------------------------------------------------------------------------------


 

 

STERLING BANK,

 

as Accounts Bank

 

 

 

 

By:

/s/ Allen D. Brown

 

 

Name:  Allen D. Brown

 

 

Title:    Executive Vice President

 

--------------------------------------------------------------------------------


 

Annex A

 

Schedule 7.01(x)(i)

to Credit Agreement

 

See Attached

 

--------------------------------------------------------------------------------


 

Annex B

 

Schedule 7.01(x)(ii)

to Credit Agreement

 

See Attached

 

--------------------------------------------------------------------------------